DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "23/13" and "24/14" have both been used to designate an upper wall and reference characters “23/13” and “24/14” have both been used to designate a lower wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23/13” has been used to designate both an upper wall and a lower wall and reference character “24/14” has been used to designate both an upper wall and a lower wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al. (US 9,748,538 B2).
Regarding claim 1, Fritz et al. disclose a crossmember (Fig. 2, 16) for motor vehicle construction, having at least two modules (Fig. 2, 17/19 and 18/20) that can be 5arranged one above the other (col. 2 ln. 40-41 disclose “at least two housing modules 17 and 18 positioned above one another” and Fig. 4 reproduced below illustrates the two modules 19 and 20 positioned above one another), wherein each module has an inner side wall (Fig. 2, inner side portions of 19 and 20) and an outer side wall (Fig. 2, outer side portions of 19 and 20), which are connected to one another at their upper ends by an upper 
[AltContent: rect][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    557
    562
    media_image1.png
    Greyscale


portion or depression (Fig. 4 reproduced above illustrates 23 as a depression and Fig. 4, 22 is a raised portion), which engages in a complementary depression or raised portion of the lower wall of the upper module (col. 3 ln. 15-20 disclose “projections 22 of a housing module wall 19 or 20 engage in recesses 23 of the adjoining housing module wall 20 or 19”, i.e. raised portion or depression 23 engages in the complementary depression or raised portion of the lower wall of the upper module).
As to claim 3, Fritz et al. disclose 15wherein the raised portions (Fig. 4, 22) are designed as tongues, which engage in the depressions (Fig. 4, 23), which are designed as complementary grooves.  
Regarding claim 4, Fritz et al. disclose wherein raised portions are joined, in particular 20adhesively bonded, riveted (Fig. 4, 26) or screwed (Fig. 4, 27), to the depressions (col. 3 ln. 14-19).  
As to claim 5, Fritz et al. disclose wherein at least one of the modules has opposite apertures (Fig. 4, 29) in its side walls.  
Regarding claim 6, Fritz et al. disclose 25wherein the aperture in the outer side wall has a smaller cross section than the aperture in the inner side wall (Fig. 4 illustrates the different cross section of the apertures).  
As to claim 10, Fritz et al. disclose wherein the crossmember (15/16) is designed as a bulkhead (Fig. 5, 25).  
Regarding claim 11, Fritz et al. disclose a bulkhead (25) comprising a crossmember (Fig. 3, 15 and 16).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirsch et al. (DE 102017206988 A1).
Regarding claim 1, Hirsch et al. disclose a crossmember (Fig. 1, 8) for motor vehicle construction, having at least two modules (Fig. 1, 4 and 5) that can be 5arranged one above the other (Fig. 4 illustrates module 4 arranged above module 5), wherein each module has an inner side wall (Fig. 4, 14 and Fig. 4 illustrates the inner side wall of module 4 that extends in the downward direction and Fig. 4 illustrates the inner side wall of module 5 that extends in the upward direction) and an outer side wall (Fig. 4, 15 and Fig. 4 illustrates the outer side wall of module 4 that extends in the downward direction and Fig. 4 illustrates the outer side wall of module 5 that extends in the upward direction), which are connected to one another at their upper ends by an upper wall (Fig. 4, upper wall portion of 17) and at their lower ends by a lower wall (Fig. 4 lower wall portion of 15) , wherein the upper wall of the lower module has, over the longitudinal extent thereof, a raised portion (Fig. 4, 16) or depression (Fig. 4 illustrates depressions configured to accept portions of 16 and 17), which engages in a complementary depression or raised portion of the lower wall of the upper module.
As to claim 2, Hirsch et al. disclose wherein the at least two modules (4 and 5) that can be arranged one above the other are designed as identical extruded profiles made from a metal, in particular from aluminum or an aluminum alloy, or from a plastic (para. [0033] – [0034]).
As to claim 3, Hirsch et al. disclose 15wherein the raised portions (Fig. 4, 16 and 17) are designed as tongues, which engage in the depressions (Fig. 4, illustrates depressions configured to accept 16 and 17), which are designed as complementary grooves (Fig. 4).   

As to claim 5, Hirsch et al. disclose wherein at least one of the modules has opposite apertures (Fig. 4 illustrates apertures configured to accept 16 and 17) in its side walls.  
Regarding claim 6, Hirsch et al. disclose 25wherein the aperture in the outer side wall has a smaller cross section than the aperture in the inner side wall (Fig. 4).  
As to claim 7, Hirsch et al. disclose wherein a molded element, preferably made of foam, is arranged in the module, between the side walls, in the region of the apertures (para. [0033] – [0034]).  
Regarding claim 9, Hirsch et al. disclose wherein a seal (Fig. 5, 24) is arranged between the outer side wall and/or the inner side wall and the molded element.
As to claim 10, Hirsch et al. disclose wherein the crossmember (Fig. 4, 8) is designed as a bulkhead (Fig. 4, 14).  
Regarding claim 11, Hirsch et al. disclose a bulkhead (14) comprising a crossmember (Fig. 4, 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (US 9,748,538 B2).
Fritz et al. disclose the claimed invention including a cross member with at least two modules that can be arranged one above the other are designed as identical extruded profiles (Fig. 2)  and a molded element arranged in the module between the side walls, in the region of the apertures (Fig. 4) and wherein the molded element is provided with lead throughs for supply lines, in particular for an energy supply, a control system, a hydraulic system, a cooling system etc. (col. 2 ln. 65 – col. 3 ln. 3) and wherein a seal is arranged between the outer side wall and/or the inner side wall and the molded element (col. 3 ln. 4-24).  
Fritz et al. do not explicitly disclose profiles made from a metal, in particular from aluminum or an aluminum alloy, or from a plastic or a molded element made of foam. 
However, Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the modules of Fritz et al. from a metal, in particular from aluminum or an aluminum alloy, or from a plastic or a molded element made of foam because such selection of a known aluminum material to construct a prior art device made of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maya et al. (US 2008/0018121 A1) disclose a crossmember for a motor vehicle construction that has two modules with inner and outer side walls and a bulkhead member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612